DETAILED ACTION
Response to Amendment
This Office Action is in response to the Amendment filed 04 March 2022
Claim 2 has been cancelled
Claim 11 was previously canceled.
Claims 1, 3-10 and 12-20 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance




Best U.S. References:  Tsai et al., US Patent Application Publication 2013/0275641 A1 (“Tsai”) in combination with Perez Lafuente et al., US Patent Application Publication 2015/0206129 A1 (“Perez”) and LEE et al., US Patent Application Publication 2017/0223579 A1 (“Lee”) teaches a system and method to enable mobile phone contactless payment.
The following is an Examiner’s Statement of Reasons for Allowance:  No prior art cited here or in any previous Office Action fully anticipates nor renders the claims obvious either alone or in combination.  Tsai, Perez and Lee to not teach nor disclose a payment processing system comprising:  a ticketing terminal communicatively coupled to a consumer interaction module comprising: a terminal interface interacting with the 

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL DANNEMAN/Primary Examiner, Art Unit 3687